Title: To George Washington from Major General William Phillips, 21 February 1780
From: Phillips, William
To: Washington, George


          
            Sir
            New York February 21st 1780
          
          Colonels Mathews, Ely, and Lieutenant Colonel Ramsey communicated to me your letter to them expressing your Willingness for Commissioners to meet to enter into a negotiation for a General Exchange of Prisoners; they, also, communicated to me in writing Your having received my Offer of becoming a Commissioner on this occasion without any Objection.
          You will receive, Sir, a letter from His Excellency Lieutenant General Knyphausen proposing a meeting of Commissioners at Amboy on the 6th of March next, and I feel infinitely happy in the hopes that we shall be able to bring this humane matter to a fortunate termination.
          I made an offer to Colonel Mathews that any two American Officers might be the bearers of these letters; that they would probably be of some use during the negotiation, and that they would have liberty to remain ten days after the Seperation of the Commissioners to settle any little matter they may be charged with by their friends among the American Officers here, and I apprehend Lieutenant Colonel Ramsey and Major Oliver Towles will be the two officers.
          I shall be much obliged to you, Sir, for a General Passport for such Officers and others of my own Suite as I shall incline to take with me, and I hope; as we mean to take horses over with us, that we may be allowed to ride for Exercise.
          
          In return for the permission for Lieutenant Colonel Ramsey and Major Oliver Towles going out, I hope Major Gardner may have liberty to remain untill the negotiation is finished. I have the honour to be, Sir, with great personal Respect Your Excellency’s most obedient and most humble Servant
          
            W. Phillips
          
        